Citation Nr: 1505850	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran honorably served on active duty from October 2007 to January 2009.  The Board notes that the Veteran had a prior period of active duty from September 1986 to July 1991; however, he did not receive an honorable discharge for that period and therefore it will not be addressed in the decision below.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran testified at a Travel Board hearing in February 2013.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's GERD first manifested during service.  


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - GERD

In this decision, the Board grants service connection for GERD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding this issue.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has GERD that manifested during service.  The Veteran has a current diagnosis for GERD.

Service treatment records show a diagnosis of GERD and a prescription for Nexium in December 2007, two months after the Veteran entered active service.  

The Veteran's roommate during service submitted a letter in July 2013.  He noted that the Veteran had problems with heartburn during service.  The Veteran's wife also submitted a lay statement indicating that the Veteran's GERD began during service.  

The Veteran was afforded a VA examination in April 2011.  The examiner concluded that available documentation supports reflux existed prior to active duty status.  He directs the Board to his timeline relating to the Veteran's GERD and notes that service records are silent for treatment at the time GERD and Nexium were listed in December 2007.  The claims file was silent for GERD treatment during either active duty tours.   Additionally, the examiner specifically noted that the Veteran has been home since January 2009 and reflux symptoms persist.  

The Board finds the examiner's opinion to be inconsistent.  He states that service treatment records do not show GERD treatment, yet in November 2007 and December 2007 the Veteran reported severe heartburn.  He was placed on medication at that time.  These records are dated within the Veteran's period of active duty.  The examiner's opinion appears to be based on the belief that the December 2007 record does not indicate that his GERD is related to military service.  He provided a timeline regarding the Veteran's GERD, which showed the December 2007 medical examination.  He described it as an annual medical certificate showing Nexium for reflux, uncomplicated, which had just started, but appears related to outside medical care.  He again specifically noted no treatment documentation and therefore found it was not related to the Veteran's service .  

The Board notes that the Veteran's symptoms are first documented during his active service.  The examiner acknowledges that the Veteran's GERD had just started in December 2007 and acknowledges that the symptoms have been persistent since separation.  Although the examiner's inference appears to be that the Veteran's GERD pre-existed service because the treatment for GERD was originally prescribed elsewhere, the Board notes that treatment by a military doctor is not necessary for service-connection.  The Veteran was within his rights to receive treatment elsewhere prior to his deployment.  The absence of any evidence regarding such an inference made by the examiner, places the evidence on the question of when Veteran's GERD first presented in equipoise.  Resolving the question in the Veteran's favor yields the conclusion that his GERD was incurred in service.  


ORDER

Entitlement to service connection for GERD is granted.  



REMAND

The Board notes that VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his sleep apnea.  In November 2007 the Veteran complained of difficulty sleeping for one month, being restless, and waking every few hours.  He was diagnosed with situational stress.  In December 2008, the Veteran again reported problems sleeping or still feeling tired after sleeping.  The Veteran submitted a statement from his roommate in Iraq.  The roommate noted that the Veteran did not snore much at the beginning but shortly thereafter began snoring heavily.  He also noted that the Veteran would wake himself up while snoring and occasionally it sounded like he had stopped breathing.  The Veteran's wife submitted a statement that the Veteran snored after his return from Iraq and that he stops breathing.  The Veteran has a current diagnosis of sleep apnea.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his sleep apnea.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his sleep apnea.  The examiner should review the claims file, and then address the following questions:

a.)  Is it at least as likely as not that the Veteran's current diagnosis of sleep apnea originally manifested during service?  

b.)  Is it at least as likely as not that the Veteran's current diagnosis of sleep apnea is otherwise causally or etiologically related to or aggravated by the Veteran's service?  

The examiner should address the Veteran's documented sleep complaints during service, as well as the lay statements submitted by the Veteran's wife and fellow soldier.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


